In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                        Case No. 11-620V
                                       Filed: June 12, 2015

* * * * * * * * *                 *   *   *   *   *
DANIELLE SCHMIDT,                                 *       UNPUBLISHED
                                                  *
                Petitioner,                       *
                                                  *
v.                                                *       Special Master Dorsey
                                                  *
SECRETARY OF HEALTH                               *       Interim Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                               *       Stipulation.
                                                  *
                Respondent.                       *
                                                  *
*    * *   *    *    *   *    *   *   *   *   *   *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for petitioner.
Debra A. Begley, United States Department of Justice, Washington, DC, for respondent.

                    INTERIM ATTORNEYS’ FEES AND COSTS DECISION1

       On September 28, 2011, Danielle Schmidt (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner
alleges that she suffered aplastic anemia as a result of a Human Papillomavirus (“HPV”)
vaccination she received on November 7, 2009. See Petition at Preamble.

       Respondent continues to defend this case as of the date of this Decision. However, on June

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                      1
10, 2015, the parties filed a stipulation concerning an award of interim attorneys’ fees and costs.
In the stipulation, respondent indicated that, “taking into consideration the specific circumstances
presented in this case, respondent elects not to raise her statutory objection under Section 15(e)(1)
at this time in response to this particular request for interim attorneys’ fees and costs.” Stipulation
at ¶ 4. Accordingly, based on the circumstances of this case, respondent does not object to an
award of interim attorneys’ fees and costs in the amount of $47,000.00. Id. at ¶ 5. In accordance
with General Order #9, petitioner represents that she did not personally incur any costs in pursuit
of her claim to date. Id. at ¶ 3.

       An award of interim attorneys’ fees and costs are appropriate under the Vaccine Act. See
42 U.S.C. § 300 aa-15(e); see also Faoro v. Sec’y of Health and Human Servs., No. 10-704, 2014
WL 5654330 (Fed. Cl. Spec. Mstr. Oct. 15, 2015). Based on the reasonableness of petitioner’s
request and the lack of any objection by respondent, the undersigned GRANTS the request for
approval and payment of interim attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

       1) in the form of a check jointly payable to petitioner and to petitioner’s attorney,
          Mark T. Sadaka, of the law firm Mark T. Sadaka, LLC, in the amount of
          $47,000.00.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  2